The situation here is similar in most respects to that in Garland Levee Dist. v. Hutt, cited by the majority. In both cases the construction of a setback levee created a basin between it and the old levee. In both instances a drainage ditch was dug which permitted rising flood waters to back into this basin and form a protective cushion for the new levee against waters later coming through the original break of higher elevation than the ditch. We held that the use of plaintiff's land for such a cushion was a compensable servitude.
But in the Hutt case the levee and the ditch were constructed at the same time. We directed that the jury be instructed to ascertain whether the land was in fact being used as a cushion, and if so to measure damages by the difference in value of the land before and after the new levee was built.
This case is materially different. The setback levee was constructed in August, 1946, while the drainage ditch was cut a year later after experience had shown that flood waters were impounded in the basin. Drainage was the purpose of the ditch, although as in the Hutt case it is lower in elevation than the original break and will create a cushion of water when the river is rising. *Page 356 
The trial court, following the earlier decision too literally, permitted appellee's witnesses to testify as to comparative values before and after the setback levee was built. These witnesses admitted that their opinion was based largely on the fact that the new levee obstructed the natural drainage to the east, but it is conceded that the district is not liable on that account. City Oil Works v. Helena Imp. Dist. No. 1, 149 Ark. 285, 232 S.W. 28, 20 A.L.R. 296.
Hence the appellee's only basis for recovery is the cushion theory, but in this instance — unlike the Hutt case — there was in fact no cushion immediately after the new levee was constructed. Hence evidence as to reduced values on the earlier date was irrelevant and highly misleading to the jury. That it was prejudicial is shown by the fact that appellee's own witnesses placed a maximum value of $1,800 on the land immediately after construction of the setback levee. But it was only when the ditch was dug a year later that a protective cushion might have been formed on appellee's land. Obviously a $3,000 verdict cannot be supported in the face of her own testimony that causes for which the district is not liable had already cut the value of her property to a maximum of $1,800. Consequently I think the judgment should be reversed with instructions to limit the evidence as to damages to comparative values before and after the digging of the ditch.
Mr. Justice HOLT joins in this dissent.